             Case 2:20-cv-00639-CG Document 9 Filed 07/07/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

RAMON M. DEL CAMPO,

                 Plaintiff,

v.                                                                          CV No. 20-639 CG

COMMUNITY OF HOPE, et al.,

                 Defendants.

            ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                   AND LEAVE TO FILE AMENDED COMPLAINT

          THIS MATTER is before the Court on Plaintiff’s Civil Rights Complaint Pursuant

to 42 U.S.C. § 1983 (the “Complaint”), (Doc. 1), filed June 29, 2020; Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs (the

“Application”), (Doc. 2), filed June 29, 2020; and Plaintiff’s Motion to Amend the Original

Complaint (the “Motion to Amend”), (Doc. 4), filed July 1, 2020.

     I.      Application to Proceed in forma pauperis

          The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that

the Court may authorize the commencement of any suit without prepayment of fees by

a person who submits an affidavit that includes a statement of all assets the person

possesses and that the person is unable to pay such fees.

          When a district court receives an application for leave to proceed in forma
          pauperis, it should examine the papers and determine if the requirements
          of [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted.
          Thereafter, if the court finds that the allegations of poverty are untrue or that
          the action is frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed. Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox,

305 F.2d 58, 60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma
            Case 2:20-cv-00639-CG Document 9 Filed 07/07/20 Page 2 of 5



pauperis] was intended for the benefit of those too poor to pay or give security for

costs....” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one

cannot because of his poverty pay or give security for the costs and still be able to

provide himself and dependents with the necessities of life.” Id. at 339.

         Here, Plaintiff signed an affidavit stating he is unable to pay the costs of these

proceedings and provided the following information: (i) Plaintiff’s total monthly income is

$805.00; (ii) and Plaintiff's monthly expenses total $400.00. The Court finds that Plaintiff

is unable to pay the costs of this proceeding because he signed an affidavit stating he is

unable to pay the costs of these proceedings and because of his low monthly income.

As such, the Court finds Plaintiff’s Application is well-taken and shall be GRANTED.

   II.      The Complaint

         Plaintiff names Nicole Martinez and Community of Hope as Defendants. See

Complaint at 1. Plaintiff alleges:

         For at least 2 months, mainly the months of May and June, several young
         ladies whom also are involved in the cases filed simutanuosly; City of Las
         Cruces, State of New Mexico, United States Department of Justice, Dona
         Ana County Detention Center. Please view the cause number of Ramon
         M. del Campo vs. City of Las Cruces Police Department, in order to obtain
         the common factor of association.

[sic] Complaint at 7. Where the Complaint form instructs Plaintiff to “[b]riefly state the

background of your case,” Plaintiff wrote: “Please see Ramon M. del Campo vs. City of

Las Cruces Police Department and attached forms.” Complaint at 2.

         The Court will not comb the record of this or other cases and act as an advocate

for Plaintiff. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“it is [not] the

proper function of the district court to assume the role of advocate for the pro se

                                               2
          Case 2:20-cv-00639-CG Document 9 Filed 07/07/20 Page 3 of 5



litigant”). Instead, the Court is granting Plaintiff leave to file an amended complaint.

Plaintiff’s amended complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Complaint at 3

(Complaint form instructs Plaintiff to “Include all facts you consider important, including

names of persons involved, places and dates. Describe exactly how each defendant is

involved”).

       The Complaint fails to state a claim pursuant to 42 U.S.C. § 1983 because it

does not allege a violation of a right secured by the Constitution or the laws of the

United States or that Defendants were acting under color of state law. See Hogan v.

Winder, 762 F.3d 1096, 1112 (10th Cir. 2014) (“Under 42 U.S.C. § 1983, ‘a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United

States.’”) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)); McCarty v. Gilchrist, 646

F.3d 1281, 1285 (10th Cir. 2011) (“Section 1983 provides a federal civil remedy for the

deprivation of any rights, privileges, or immunities secured by the Constitution by any

person acting under color of state law”).

       The Complaint fails to state a claim upon which relief can be granted against

Defendants Martinez and Community of Hope because there are no factual allegations

regarding Defendants. See Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in

federal court, a complaint must explain what each defendant did to him or her; when the

defendant did it; how the defendant’s action harmed him or her; and, what specific legal

right the plaintiff believes the defendant violated.”).




                                               3
             Case 2:20-cv-00639-CG Document 9 Filed 07/07/20 Page 4 of 5



   III.      Proceeding in forma pauperis

          Plaintiff is proceeding in forma pauperis. The statute governing proceedings in

forma pauperis states "the court shall dismiss the case at any time if the court

determines that … the action … fails to state a claim on which relief may be granted."

28 U.S.C. § 1915(e)(2); see also Webb v. Caldwell, 640 Fed.Appx. 800, 802 (10th Cir.

2016) (“We have held that a pro se complaint filed under a grant of ifp can be dismissed

under § 1915(e)(2)(B)(ii) for failure to state a claim … only where it is obvious that the

plaintiff cannot prevail on the facts he has alleged and it would be futile to give him an

opportunity to amend”).

          While the Complaint can be dismissed under § 1915(e)(2)(B)(ii) for failure to

state a claim, it would be futile to give Plaintiff an opportunity to amend. As such, the

Court grants Plaintiff leave to file an amended complaint.

   IV.       Motion to Amend Original Complaint

          Plaintiff seeks to add some factual statements to his original Complaint. Because

the Court is granting Plaintiff leave to file an amended complaint, the Court denies

Plaintiff’s Motion to Amend the Original Complaint as moot.

   V.        Service on Defendants

          Section 1915 provides that the “officers of the court shall issue and serve all

process, and perform all duties in [proceedings in forma pauperis]”).

28 U.S.C. § 1915(d). The Court will not order service of Summons and Complaint on

Defendants at this time because the Complaint fails to allege facts that support

jurisdiction. The Court will order service if Plaintiff files: (i) an amended complaint that




                                                4
               Case 2:20-cv-00639-CG Document 9 Filed 07/07/20 Page 5 of 5



states a claim over which the Court has jurisdiction; and (ii) a motion for service which

provides Defendants’ addresses.

       IT IS THEREFORE ORDERED that:

       (i)        Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

                  or Costs, (Doc. 2), filed June 29, 2020, is GRANTED;

       (ii)       Plaintiff may file an amended complaint within 14 days of entry of this

                  Order. Failure to timely file an amended complaint may result in dismissal

                  of this case;

       (iii)      Plaintiff’s Motion to Amend the Original Complaint, (Doc. 4), filed July 1,

                  2020, is DENIED as moot.

       IT IS SO ORDERED.


                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 5
